Exhibit 10.3

 

 

 

AMERICAN CAPITAL, LTD.

(f/k/a AMERICAN CAPITAL STRATEGIES, LTD.)

 

 

FORBEARANCE AGREEMENT

Dated as of September 3, 2009

in relation to

NOTE PURCHASE AGREEMENT

Dated as of September 26, 2005

 

 

Re:

$75,000,000 Floating Rate Senior Notes, Series 2005-B, due October 30, 2020

 

 

 



--------------------------------------------------------------------------------

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT dated as of September 3, 2009 (the or this
“Forbearance Agreement”) is between AMERICAN CAPITAL, LTD. (f/k/a AMERICAN
CAPITAL STRATEGIES, LTD.), a Delaware corporation (the “Company”), and each of
the undersigned investors holding Notes (as defined below) (collectively, the
“Noteholders”).

RECITALS:

A.        The Company and each of the Noteholders heretofore entered into the
Original Note Purchase Agreement dated as of September 26, 2005 (the “Original
Note Purchase Agreement”). Pursuant to the Original Note Purchase Agreement, the
Company issued and presently has outstanding $75,000,000 aggregate principal
amount of its Floating Rate Senior Notes, Series 2005-B, due October 30, 2020
(hereinafter referred to as the “Notes”).

B.        The Company and the Required Holders amended the Original Note
Purchase Agreement pursuant to the First Amendment thereto dated as of March 30,
2009 (the “First Amendment”) following the occurrence of certain Specified
Events of Default (as defined therein) and again amended the Original Note
Purchase Agreement pursuant to the Second Amendment thereto dated as of
August 18, 2009 (the “Second Amendment”). The Original Note Purchase Agreement,
as amended by the First Amendment and the Second Amendment, is referred to
herein as the “Note Purchase Agreement”.

C.        On August 28, 2009, the Required Holders delivered a Declaration of
Acceleration to the Company pursuant to Section 12.1(b) of the Note Purchase
Agreement in relation to certain Existing Events of Default (as defined therein)
that had occurred and were continuing (the “Acceleration”). As at the date of
this Forbearance Agreement, the Existing Events of Default are continuing.
Pursuant to the Acceleration, the Required Holders declared the unpaid principal
amount of the Notes under the Note Purchase Agreement currently outstanding to
be immediately due and payable effective retroactively as of March 30, 2009,
together with all accrued and unpaid interest on such unpaid principal amount.

D.        The Noteholders constitute Required Holders under the Note Purchase
Agreement.

E.        At the request of the Company, in order to help facilitate the
restructuring of the Company’s indebtedness to the holders and to other
creditors, the Noteholders are willing to agree to forbear from exercising
certain of their rights with respect to the Notes on the terms and subject to
the conditions of this Forbearance Agreement.

 

2



--------------------------------------------------------------------------------

F.        Capitalized terms used herein and the term “holder” shall have the
respective meanings ascribed thereto in the Note Purchase Agreement unless
herein defined or the context shall otherwise require.

G.        All requirements of law and all other acts and things necessary to
make this Forbearance Agreement a valid, legal and binding agreement according
to its terms for the purposes herein expressed have been fully complied with,
done or performed.

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Company and each of the
Noteholders do hereby agree as follows:

SECTION 1.    EFFECTIVE DATE.

The Forbearance Period shall commence on the date upon which each of the
following conditions precedent shall have been satisfied or waived (the
“Effective Date”):

1.1.      Counsel for the Noteholders shall have received counterparts of this
Forbearance Agreement, executed and delivered by a duly authorized officer of
the Company.

1.2.      Counsel for the Company shall have received counterparts of this
Forbearance Agreement, executed and delivered by duly authorized representatives
of not less than the Required Holders.

1.3.      The Company shall have paid all duly invoiced fees and expenses of the
professional advisors to the holders and the Committee (as defined in the First
Amendment).

1.4.      The Company shall have paid to the Noteholders all accrued and unpaid
interest as of September 1, 2009 in respect of the unpaid principal amount of
the Notes, which interest shall be deemed to have accrued retroactively at the
Default Rate from and after March 30, 2009, and prior to such date at the rate
specified in the Notes, with full credit given for Incremental Default Rate
Interest paid prior to the date hereof pursuant to Section 1.3 of the Second
Amendment and Section 12.5 of the Note Purchase Agreement.

SECTION 2.    FORBEARANCE PERIOD.

2.1.      The “Forbearance Period” shall mean the period of time beginning upon
the Effective Date and ending upon the termination of the Forbearance Period in
accordance with this Section 2.1. The Required Holders may, at any time, in
their sole and absolute discretion, with or without cause, with or without any
change in circumstances, and with or without any prior notice or discussion,
deliver a written notice to the Company in accordance with Section 18 of the
Note Purchase Agreement and Section 4.2 of this Forbearance Agreement electing
to terminate the Forbearance Period, which notice shall, notwithstanding
Section 18, be effective as specified in Section 4.2 hereof. Notwithstanding the
foregoing, the Forbearance Period will immediately and

 

3



--------------------------------------------------------------------------------

automatically terminate without notice to the Company if (i) the Company or any
Consolidated Subsidiary files a petition for relief, reorganization or
arrangement or any other petition in bankruptcy, for liquidation, or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, or if any such petition is involuntarily filed
against the Company or any Consolidated Subsidiary, or any other event of the
types described in Sections 11(g) (excluding for all purposes Section 11(g)(1))
and 11(h) (without giving effect to the 60-day period described in
Section 11(h)) of the Note Purchase Agreement (each such event described or
referenced in this clause (i) being an “Insolvency Event” and any related
proceeding being an “Insolvency Proceeding”) shall occur with respect to the
Company or any Consolidated Subsidiary, (ii) an acceleration occurs or has
occurred under the Credit Agreement, dated as of May 16, 2007, as amended to the
date hereof (the “Credit Agreement”), among the Company, the several banks and
other financial institutions from time to time parties to the Credit Agreement
and Wachovia Bank, National Association, as administrative agent, (iii) an
acceleration occurs or has occurred under the Indenture, dated as of April 26,
2007, as amended to the date hereof among the Company and Wilmington Trust
Company, as trustee (the “Indenture”), (iv) the Credit Agreement or the
Indenture is amended or modified in any material respect, or any guaranties,
liens or other direct or indirect credit support of any kind is granted in favor
of the lenders under the Credit Agreement or the noteholders under the
Indenture, (v) a judgment involving an aggregate liability of $15 million or
more is entered against the Company or any Consolidated Subsidiary in favor of
any creditor of the Company or any Consolidated Subsidiary in relation to any
debt that is due and remains unpaid, (vi) any representation or warranty made in
writing by or on behalf of the Company or by any officer of the Company in this
Forbearance Agreement or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made, or (vii) the Company defaults in
the performance of or compliance with any covenant, agreement or other term
contained herein.

2.2.      During the Forbearance Period, each Noteholder, severally and not
jointly, agrees that, if no Insolvency Event has occurred, such Noteholder shall
not (i) file a complaint commencing a lawsuit to collect payment of amounts due
in respect of its Notes or (ii) commence or participate in commencing any
involuntary Insolvency Proceeding against the Company or any Consolidated
Subsidiary. The parties hereto agree that this Forbearance Agreement is not
intended to and does not modify, limit or abridge any right, remedy, power or
privilege that a Noteholder would or might otherwise have following the
commencement of an Insolvency Proceeding with respect to the Company or any
Consolidated Subsidiary. Following the Forbearance Period, the holders shall
have all rights, remedies, powers and privileges available to them as a result
of the occurrence of the then existing Events of Default or otherwise under law
or equity as if this Forbearance Agreement had never existed. Except with
respect to the forbearance provided in the first sentence of this Section 2.2,
and subject to the terms and limitations with respect thereto set forth in this
Forbearance Agreement, no forbearance by the holders of any kind has been
granted by the holders, no course of action or inaction shall give rise to any
forbearance in the absence of an explicit written agreement evidencing such
forbearance, and the Company will not assert and hereby forever waives

 

4



--------------------------------------------------------------------------------

any right to assert that any such forbearance exists or that any holder is
obligated in any way to forbear from enforcing or to waive any right, remedy,
power or privilege with respect to the Acceleration, any Events of Default or
otherwise under law or equity.

SECTION 3.    REPRESENTATIONS, WARRANTIES, AGREEMENTS AND ACKNOWLEDGEMENTS OF
THE COMPANY.

3.1.      To induce the Noteholders to enter into this Forbearance Agreement,
the Company represents and warrants (which representations and warranties shall
survive the execution and delivery of this Forbearance Agreement) to each
Noteholder that:

    (a)        this Forbearance Agreement (1) has been duly authorized by all
requisite corporate action on the part of the Company, and if required, all
action by its stockholders, (2) has been duly executed and delivered by the
Company and (3) constitutes the legal, valid and binding obligation, contract
and agreement of the Company enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

    (b)        the Note Purchase Agreement, the First Amendment, the Second
Amendment and each Note each constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;

    (c)        the execution, delivery and performance of this Forbearance
Agreement and the performance of the Note Purchase Agreement, the First
Amendment, the Second Amendment and the Notes (1) have been duly authorized by
all requisite corporate action and, if required, stockholder action, (2) do not
require the consent or approval of any governmental or regulatory body or
agency, and (3) will not violate (i) any provision of law, statute, rule or
regulation, (ii) the Company’s certificate of incorporation or bylaws, or
(iii) any order of any court or any other agency or governmental authority
binding upon the Company or any Subsidiary of the Company.

3.2.      To induce the Noteholders to enter into this Forbearance Agreement,
the Company covenants, acknowledges and agrees with each Noteholder as follows:

    (a)        THE COMPANY HEREBY RELEASES, REMISES AND FOREVER DISCHARGES THE
COMMITTEE AND EACH HOLDER AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS,
ASSIGNS, PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS, REPRESENTATIVES, PARENT
ENTITIES, SUBSIDIARIES, AFFILIATES, AGENTS, SERVANTS, EMPLOYEES, ATTORNEYS,
CONSULTANTS,

 

5



--------------------------------------------------------------------------------

TRUSTEES, OFFICERS AND DIRECTORS, EACH IN THEIR REPRESENTATIVE AND IN THEIR
INDIVIDUAL CAPACITIES (COLLECTIVELY, THE “RELEASED PARTIES”) FROM, AND
IRREVOCABLY WAIVES, ANY AND ALL MANNER OF CLAIMS AND CAUSES OF ACTION, SUITS,
DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, CONTROVERSIES,
AGREEMENTS, PROMISES, RIGHTS, VARIANCES, TRESPASSES, DAMAGES, JUDGMENTS,
EXECUTIONS, CLAIMS, COUNTERCLAIMS, DEFENSES AND DEMANDS WHATSOEVER THAT IT EVER
HAD, NOW HAS, OR HEREAFTER CAN, SHALL, OR MAY CLAIM TO HAVE AGAINST ANY OF THE
RELEASED PARTIES OR THE OBLIGATIONS UNDER THIS FORBEARANCE AGREEMENT, THE NOTE
PURCHASE AGREEMENT, THE FIRST AMENDMENT, THE SECOND AMENDMENT, THE NOTES OR ANY
OTHER DOCUMENT, INSTRUMENT OR AGREEMENT RELATED TO ANY OF THE FOREGOING, ARISING
FROM THE BEGINNING OF TIME TO THE DATE HEREOF, ARISING OUT OF OR RELATED TO THIS
FORBEARANCE AGREEMENT, THE NOTE PURCHASE AGREEMENT, THE FIRST AMENDMENT, THE
SECOND AMENDMENT, THE NOTES OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT
RELATED TO ANY OF THE FOREGOING, USURY OR OTHERWISE, WHETHER KNOWN OR UNKNOWN,
ASSERTED OR UNASSERTED, EQUITABLE OR AT LAW, ARISING UNDER OR PURSUANT TO COMMON
OR STATUTORY LAW, RULES, REGULATIONS OR OTHERWISE. THE FOREGOING RELEASE
EXPRESSLY INCLUDES ANY AND ALL PAST, PRESENT AND FUTURE CLAIMS AND OTHER MATTERS
ABOUT WHICH THE COMPANY DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR, WHETHER
THROUGH IGNORANCE, OVERSIGHT, ERROR, NEGLIGENCE OR OTHERWISE, AND WHICH, IF
KNOWN, WOULD MATERIALLY AFFECT THE DECISION TO ENTER INTO THIS RELEASE.

(b)        The Company hereby ratifies and reaffirms all of the terms,
conditions and covenants, including but not limited to payment and performance
obligations, contingent or otherwise, under the Notes, the Note Purchase
Agreement, the First Amendment and the Second Amendment. The Company hereby
consents to this Forbearance Agreement and acknowledges that the Note Purchase
Agreement, the First Amendment, the Second Amendment and the Notes remain in
full force and effect and are hereby ratified and reaffirmed. The execution of
this Forbearance Agreement shall not operate as a waiver of any right, remedy,
power or privilege of any holder or serve to effect a novation of the
obligations of the Company.

(c)        The Company hereby acknowledges and agrees that, as at the date of
this Forbearance Agreement, (1) Events of Default have occurred and are
continuing, (2) the Acceleration was delivered to the Company during the
Amendment Period (as defined in the First Amendment), (3) the unpaid principal

 

6



--------------------------------------------------------------------------------

amount of the Notes has been duly and properly accelerated, effective
retroactively as of March 30, 2009, and is matured, due and payable in full and
unpaid, (4) the unpaid principal amount of the Notes and any overdue payment of
interest in respect of the Notes bear and are deemed to have retroactively borne
interest at the Default Rate for all periods from and after March 30, 2009,
which interest is payable to any holder upon demand by such holder, regardless
of whether such holder is a party to this Forbearance Agreement, and (5) the
Required Holders have the right, at any time, in their sole and absolute
discretion, to terminate the Forbearance Period in accordance with the terms of
this Forbearance Agreement.

(d)        The Company hereby further acknowledges and agrees that (1) the
relationships between the Company and each of the holders are governed by the
Notes, the Note Purchase Agreement, the First Amendment, the Second Amendment
and this Forbearance Agreement, (2) no holder owes any fiduciary or special
relationship to the Company, and no such relationship is or will be created by
any discussions regarding any possible amendment, waiver or forbearance, (3) the
rights and obligations of the Noteholders under this Forbearance Agreement, and
the rights and obligations of the holders under the Note Purchase Agreement, the
Notes, the First Amendment and the Second Amendment, are several and not joint,
and (4) any of the holders may trade in the Notes or other debt or equity
securities of the Company or its Subsidiaries without the consent of the Company
or any other holder, subject to applicable securities laws, and no holder shall
have any responsibility for any such trading by any other holder.

(e)        The Company hereby further acknowledges and agrees that (1) other
than the First Amendment, the Second Amendment and this Forbearance Agreement,
the Note Purchase Agreement has not been amended, no waiver or forbearance has
been granted, and no holder has made to the Company any promise, commitment or
representation of any kind or character with respect to any other or further
amendment, waiver or forbearance with respect to the Note Purchase Agreement,
(2) no holder has any obligation to engage in discussions with the Company after
the date hereof regarding any other or further amendment, waiver or forbearance,
(3) if the Company and any holder engage in discussions regarding any other or
further amendment, waiver or forbearance, such holder, in its sole and absolute
discretion, may terminate any such discussions at any time and for any reason,
or may make any such discussions contingent upon such terms and conditions as
it, in its sole and absolute discretion, deems appropriate, (4) no holder has
any obligation under any circumstances to further amend or modify the terms of
the Note Purchase Agreement or the Notes, offer any discounted payoff of the
Notes, refinance the Notes, refrain from voting or otherwise acting to terminate
the Forbearance Period, grant any other forbearance or waiver, or extend any
other financial accommodation to the Company or any of its Affiliates, (5) if
the Company and one or more holders engage in discussions regarding any other or
further amendment, waiver or forbearance, neither the Company nor any holder
shall be bound by any agreement until that agreement

 

7



--------------------------------------------------------------------------------

has been reduced to a written instrument signed by each appropriate and
necessary party, and (6) unless and until a written instrument specifically
amending or waiving this Forbearance Agreement, the Note Purchase Agreement, the
Notes, the First Amendment or the Second Amendment has been signed by all
appropriate and necessary parties, this Forbearance Agreement, the Note Purchase
Agreement, the Notes the First Amendment and the Second Amendment each shall
remain in full force and effect and unmodified.

(f)        THE COMPANY HEREBY IRREVOCABLY RELEASES, REMISES AND FOREVER WAIVES
AND DISCHARGES ANY AND ALL MANNER OF DEFENSES, OBJECTIONS, CLAIMS,
COUNTERCLAIMS, CAUSES OF ACTION, SUITS, CHALLENGES, CONTROVERSIES, WHETHER KNOWN
OR UNKNOWN, ASSERTED OR UNASSERTED, EQUITABLE OR AT LAW, ARISING UNDER OR
PURSUANT TO COMMON OR STATUTORY LAW, RULES, REGULATIONS OR OTHERWISE,
(1) ARISING OUT OF OR RELATING TO THIS FORBEARANCE AGREEMENT OR THE ACCELERATION
OF THE NOTES, (2) ASSERTING THAT THE ACCELERATION WAS OR IS INADEQUATE,
DEFECTIVE, UNENFORCEABLE OR INEFFECTIVE TO CAUSE THE NOTES TO BE MATURED
RETROACTIVELY AS OF MARCH 30, 2009 AND THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE
NOTES PLUS ALL ACCRUED AND UNPAID INTEREST THEREON TO BE IMMEDIATELY DUE AND
PAYABLE, AND (3) DISPUTING THAT THE UNPAID PRINCIPAL AMOUNT OF THE NOTES AND ALL
ACCRUED AND UNPAID INTEREST SINCE MARCH 30, 2009 HAVE BORNE INTEREST AT THE
DEFAULT RATE.

SECTION 4.    MISCELLANEOUS.

4.1.        The descriptive headings of the various sections or parts of this
Forbearance Agreement are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.

4.2.        Any notice that is to be delivered to the Company pursuant to this
Forbearance Agreement shall be delivered or transmitted as follows:

American Capital, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Mr. Samuel A. Flax

Facsimile: 301-654-6714

Email:  sam.flax@americancapital.com and

cydonii.fairfax@americancapital.com

All notices to the Company shall be effective: (i) upon delivery by courier to
the address specified in this Section 4.2, (ii) in the case of a facsimile, when
such

 

8



--------------------------------------------------------------------------------

facsimile is transmitted to the facsimile number specified in this Section 4.2
and the facsimile machine used by the sender provides written confirmation that
such facsimile has been so transmitted or receipt of such facsimile is otherwise
confirmed; or (iii) in the case of email, when transmitted if no error message
is received by the sender.

4.3.        This Forbearance Agreement constitutes the complete agreement
between the parties and incorporates all prior agreements and representations,
if any. This Forbearance Agreement may not be amended or changed except in a
writing signed by the party to be charged by said amendment or modification.

4.4.        This Forbearance Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Any legal suit, action or
proceeding against the parties to this Forbearance Agreement arising out of or
relating to this Forbearance Agreement in any way may be instituted in any
federal or state court in the city of New York, County of New York, and the
Company hereby waives any objections that it may now or hereafter have based on
venue or forum non-conveniens of any such suit, action or proceeding, and
further irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding. This provision shall survive the termination of this
Forbearance Agreement.

4.5.        The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Forbearance Agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

4.6.        Any provision of this Forbearance Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

4.7.        Each Noteholder represents and warrants that it is a holder of
Notes.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD. (f/k/a

AMERICAN CAPITAL STRATEGIES, LTD.)

By  

    /s/ SAMUEL A. FLAX

  Its Executive Vice President, General Counsel, Chief Compliance Officer and
Secretary



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

TABERNA PREFERRED FUNDING II, LTD. BY:    

TABERNA CAPITAL MANAGEMENT, LLC,

ITS COLLATERAL MANAGER

  By:  

        /s/ RAPHAEL LICHT

      Name: Raphael Licht       Title: Secretary

 

TABERNA PREFERRED FUNDING III, LTD. BY:    

TABERNA CAPITAL MANAGEMENT, LLC,

ITS COLLATERAL MANAGER

  By:  

        /s/ RAPHAEL LICHT

      Name: Raphael Licht       Title: Secretary

 

TABERNA PREFERRED FUNDING V, LTD. BY:    

TABERNA CAPITAL MANAGEMENT, LLC,

ITS COLLATERAL MANAGER

  By:  

        /s/ RAPHAEL LICHT

      Name: Raphael Licht       Title: Secretary